SHERWOOD, J.
Defendant was convicted in the Barton Circuit Court on an information filed in that court by the prosecuting attorney touching a slot machine. Being convicted, defendant appealed to the Kansas City Court of Appeals, which transferred this cause to this court.
*579The only section in relation to a defendant taking an appeal is where he is convicted on a charge contained in an indictment. [Section 4277, R. S. 1889.] The right of appeal does not exist except as the result of statutory enactment. There is no such enactment as to informations, and the right of appeal was unknown to the common law. [State ex rel. v. Woodson, 128 Mo. loc. cit. 514.] Similar views were expressed by us in relation to the State talcing an appeal from a judgment quashing an information. [State v. Clipper, 142 Mo. 474; State v. Carr, Ib. 607; State v. Cornelius, 143 Mo. 179. See, also, Sutherland Stat. Const., secs. 326, 327 and 328; Maguire v. State Savings Ass’n, 62 Mo. loc. cit. 346.]
Eor these reasons no appeal lay from the Barton Circuit Court, and the appeal taken therefrom is hereby dismissed.
All concur.